USCA4 Appeal: 20-1074         Doc: 93       Filed: 01/27/2022     Pg: 1 of 1



                                                                         FILED: January 27, 2022

                                   UNITED STATES COURT OF APPEALS
                                       FOR THE FOURTH CIRCUIT


                                                 No. 20-1074


        BRIAN H. MCLANE,

                       Petitioner – Appellant,

        v.

        COMMISSIONER OF INTERNAL REVENUE,

                       Respondent – Appellee.

        ------------------------------

        AMERICAN COLLEGE OF TAX COUNSEL; TAX FREEDOM INSTITUTE,
        INC.,

                       Amici Supporting Appellant.


                                                 ORDER


                The Court amends its opinion filed on January 25, 2022, as follows:

                In the last line of the opinion on page 7, the words “district court” are changed to

        “Tax Court.”

                                                          For the Court – By Direction

                                                          /s/ Patricia S. Connor, Clerk